DETAILED ACTION
Response to Amendment
Applicant's amendments filed June 24th, 2022 have been entered. Claim 1 has been amended. Claims 2, 14, and 16 have been cancelled.

The statutory double patenting rejections of claims 14 and 16 for being substantial duplicates of other claims has been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections made in the Office action mailed May 23rd, 2022 have been withdrawn due to Applicant’s amendments and Applicant’s arguments being persuasive.

Reason(s) For Issuance of Quayle Action
This application is in condition for allowance except for the following formal matters: 
		See Section regarding Allowable Subject Matter as recited below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 7-12, 14, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-3, 5, and 11 of copending Application No. 16/622,400, optionally in view of Goda et al. (WO 2018/207439 A1) or Fujita et al. (JP 2011-205970 A).
Claim 1 is essentially a combination of claims 1, 2-3, 5, and 11 of ‘400, wherein both the compression of just the absorber and the addition of functional material could be obtained within ‘400 [0043 & 0046] or from a reference such as Goda  or Fujita as set forth in the prior Office action.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1, 4-5, 7-12, 14, and 17-20 would be allowed upon the submission of a terminal disclaimer regarding the sibling case 16/622,400, comprising claims similar enough that it would have been obvious over the disclosure of the entire reference to provide claims identical to the current claims.
Applicant’s representative, Natalie Kadievitch, was contacted and was amenable to the submission of the terminal disclaimer, but not enough time was available during after final practice for submission.

The following is a statement of reasons for the indication of allowable subject matter:  .
The absorbent sheet for pets comprising the embossed portion as claimed formed as multiple spiral intermittent dot-shaped lines as claimed in the context of the remaining limitations as claimed creates a synergistic effect not available or suggested by the prior art.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 7th, 2022